Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 02/25/2022, wherein claim 1 has been amended.
Claims 1, 7-9, 19-25, 30-38 are examined herein on the merits.
Any rejection from the previous office action, which is not restated herein is withdrawn.

Priority
	This application was filed on 04/03/2019 is a national stage entry of PCT/JP2018/024782, filed on 06/29/2018, which claims foreign priority from JP2017-128968 filed on 06/30/2017. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claims 1, 19-20, 24, 25 are objected to because of the following informalities:  The recitation “preoperatively” in claim 1, line 5 is misspelt.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 7, 8, 9, 19-25, 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri et al. (Gen Thorac Cardiovasc Surg 2011, 799-805, PTO-892).
	Nojiri et al. discloses administration of landiolol for treating postoperative atrial fibrillation (AF) in patients undergoing pulmonary resection for lung cancer. See abstract; page 800, left hand column para 3. The lung cancer subjects received continuous infusion of landiolol 5 µg/kg/min after AF development that was continued for the next one day. See page 800, right hand column para 2. It is taught that AF has been reported to peak on the second postoperative day (POD 2) with most events seen during PODs 1-4 i.e teaches administration of landiolol during perioperative period to patients undergoing pulmonary resection for lung cancer. See page 800, under Postoperative AF. It is taught that landiolol hydrochloride is commercially available; and is approved for emergency treatment of intraoperative and postoperative arrhythmias. See page 800, left hand column para 3-right hand column para 1.
	Nojiri et al. does not explicitly teach administration of landiolol hydrochloride for treating postoperative atrial fibrillation (AF) in human patients undergoing pulmonary resection for non-small cell lung cancer.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer landiolol hydrochloride intravenously 5 µg/kg/min (continuous infusion) for treating postoperative atrial fibrillation (AF) in human patients undergoing pulmonary resection for non-small cell lung cancer because Nojiri et al. discloses administration of 5 µg/kg/min landiolol for postoperative atrial fibrillation (AF) in patients undergoing pulmonary resection for lung cancer, and Nojiri et al. teaches that landiolol hydrochloride is commercially available and is approved intraoperative and postoperative arrhythmias. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer landiolol hydrochloride intravenously 5 µg/kg/min to human patients undergoing pulmonary resection for non-small cell lung cancer with reasonable expectation of success of treating postoperative atrial fibrillation (AF), since it is known that AF has been reported to peak on the second postoperative day (POD 2) with most events seen during PODs 1-4.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to the particular treatment regimen i.e administer landiolol hydrochloride salt during a perioperative period that begins preoperatively because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art. Nojiri et al. teaches that landiolol hydrochloride is commercially available and is approved for emergency treatment of intraoperative and postoperative arrhythmias i.e landiolol hydrochloride can be administered during surgery.
Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to the particular treatment regimen i.e administer continuously landiolol hydrochloride salt over the period that begins preoperatively and ends at within 168 hours or within 72 hours from the end of surgery as in instant claims 7-9 because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

The amount of a specific dosage to be administered is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. It would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of dosage amount would have been obvious at the time of applicant's invention.
	Nojiri et al. renders obvious administration of landiolol hydrochloride intravenously 5 µg/kg/min to human patients undergoing pulmonary resection for non-small cell lung cancer preoperatively to treat postoperative atrial fibrillation (AF), and administration of landiolol hydrochloride to non-small cell lung cancer patient will suppress recurrence and/or metastasis of non-small cell lung cancer, since it is the property of landiolol hydrochloride on administration to non-small cell lung cancer patient.

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive as discussed above, and those found below.
Applicant argues that “The package insert of ONOACT® for I. V. Infusion states in Section 5.1 that the medicament can be used for emergency treatment for se the medicament prophylactically." It means the preoperative administration of landiolol has been prohibited.” Applicant’s arguments have been considered. It is pointed out that the warning on the package insert that "Do not use the medicament prophylactically” does not mean that one cannot use it preoperatively. Further, as pointed out by the Applicant, medicament can be used during surgery. Furthermore, Applicant has to provide the English Translation of the package insert for the office to consider the insert entirely.
Applicant argues that “Those skilled in the art would not have been motivated to modify the postoperative intravenous administration of landiolol as taught in Nojiri to the preoperative intravenous administration.” Applicant’s arguments have been considered. Nojiri et al. teaches that landiolol hydrochloride is commercially available and is approved for emergency treatment of intraoperative and postoperative arrhythmias i.e landiolol hydrochloride can be administered during surgery. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer landiolol hydrochloride intravenously 5 µg/kg/min to human patients undergoing pulmonary resection for non-small cell lung cancer with reasonable expectation of success of treating postoperative atrial fibrillation (AF), since it is known that AF has been reported to peak on the second postoperative day (POD 2) with most events seen during PODs 1-4.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to the particular treatment regimen i.e administer landiolol hydrochloride salt during a perioperative period that begins preoperatively intraoperative and postoperative arrhythmias i.e landiolol hydrochloride can be administered during surgery. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s remarks that “one cause of metastasis is that a part of cancer cells resected by surgery enters blood circulation and translocates to other organs. A possible mechanism of the claimed method is that preoperative administration of landiolol suppresses the blood circulation and thus suppresses metastasis. When landiolol hydrochloride is administered after the surgery as taught in Nojiri, cancer cells should translocate to other organs before the landiolol administration and metastasis cannot be suppressed.” Applicant’s remarks have been considered. First it is pointed out that Nojiri et al. teaches that landiolol hydrochloride is commercially available and is approved for emergency treatment of intraoperative and postoperative arrhythmias i.e landiolol hydrochloride can be administered during surgery. Further, Applicant merely presents statements, conclusion or speculations or theoretical explanations or opinions that 

	

Prior Art made of Record:
Benish et al., Ann Surg Oncol. 2008 July; 15(7): Perioperative Use of β-blockers and COX-2 Inhibitors May Improve Immune Competence and Reduce the Risk of Tumor Metastasis;
Japanese Journal of Anesthesiology, (May 2004) Vol. 53, No. 5, pp. 555-558;
Cole et al. PTO-1449; teaches sympathetic nervous system regulation of the tumor microenvironment; In an era of highly targeted therapies for the molecular pathogenesis of tumor cell proliferation, an adjuvant therapeutic strategy such as beta-blockade that harnesses multiple microenvironmental pathways could provide a highly synergistic approach for controlling cancer progression (see page 13, bottom para);



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627